Case 7:17-cr-00501-NSR Document 22 Filed 08/07/20/+Pagé,1.of 2.

  

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK Voapatua. Blal2o2

UNITED STATES OF AMERICA,

-against-
No. 17 Cr. 501-01 (NSR)
PABLO TORRES,

Defendant. ORDER

 

 

NELSON S. ROMAN, United States District Judge:

To: U.S. Marshals Service/BOP

At a Hearing for Defendant’s motion for compassionate release, held on August 4, 2020,
the Court GRANTED Defendant’s application for compassionate release and ORDERED that
Defendant serve the remainder of the sentence as home confinement with electronic monitoring.
The Court also directs F.C.I. Miami to test Defendant for COVID-19 prior to his release and
provide the test results to the Court, Probation Department and Defendant’s counsel. The Court
imposes the following additional special conditions:

1, The defendant shall be subject to a term of home incarceration at the residence
approved by probation until January 9, 2021, to be enforced by technology
determined by the Probation Department. He is to be allowed out for medical
appointments only, and with prior approval of probation.

2. Supervised release, with all conditions previously imposed, begins on the date of his
release from custody and will be in place until January 9, 2021, plus four (4) years.

3. In light of the COVID-19 pandemic, the defendant must remain at his approved residence
except to seek any necessary medical treatment, in each instance with prior notice and
approval by the Probation Department.

4. The defendant is to possess or have access to a telephone that will allow video
conferencing by the Probation Department.

5. Following his 14 day period of quarantine, the defendant will be required to report to the
probation department, as directed by his probation officer, at 300 Quarropas St., Ground
Floor, White Plains, NY.

All previously imposed special conditions remain in effect.

 
Case 7:17-cr-00501-NSR Document 22 Filed 08/07/20 Page 2 of 2

It is hereby ORDERED that Defendant, PABLO TORRES, Reg # 79282-054, be
released from custody. The U.S. Marshals/BOP are to release the Defendant unless any pending
warrants, detainers or other issues are encountered.

   

Dated: August 7, 2020 SO . >
White Plains, New York A genet cya
. é tthe een

 

 

NELSON S. ROMAN
United States District Judge

 
